ICJ_068_ContinentalShelf_LBY_MLT_1984-03-21_JUD_01_IN_07_FR.txt. 115

OPINION DISSIDENTE DE M. AGO

1. A mon vif regret je me vois obligé de me dissocier de la décision
rendue par la majorité de la Cour.

Cela ne veut pas dire que je n’apprécie pas à leur juste valeur les efforts
que les rédacteurs de l’arrêt ont déployés pour apaiser dans une certaine
mesure les craintes, à mon avis tout à fait justifiées, de l’Etat qui en l’espèce
demandait à être admis à intervenir et les craintes aussi de ceux qui, au sein
de la Cour elle-même, ont exprimé la préoccupation que les intérêts d’ordre
juridique de cet Etat ne soient pas adéquatement sauvegardés au cas où la
Cour rejetterait sa demande d'intervention.

Les assurances ainsi reçues peuvent réduire en fait certaines appréhen-
sions, mais n’ont pas pour effet d’éliminer les motifs de dissentiment qui
subsistent par rapport au dispositif de l’arrêt et à la motivation sur laquelle
il est fondé.

2. Toutefois, avant de m’attacher plus spécifiquement à relever les
points sur lesquels mon jugement diffère de celui qu’a exprimé la majorité
de la Cour, j'estime nécessaire de soumettre quelques considérations d’or-
dre général sur l'institution de l'intervention telle qu’elle se présente dans le
cadre du droit de la procédure internationale.

Dans la longue période qui a suivi l’arrêt de la Cour internationale de
Justice dans Paffaire Haya de la Torre, qui remonte à 1951, cette institution
n’avait plus fait parler d’elle. Mais soudain un regain d’intérét 4 son sujet
s’est manifesté dans les années soixante-dix et quatre-vingt, d’abord avecla
demande d'intervention soumise à la Cour en 1973 par Fidji en ce qui
concernait les affaires des Essais nucléaires, puis en 1981 avec la requête de
Malte à fin d'intervention dans l'affaire du Plateau continental (Tunisie/
Jamahiriya arabe libyenne) et dernièrement (fin 1983) avec la requête de
l'Italie à fin d'intervention dans la nouvelle affaire du Plateau continental
(Jamahiriya arabe libyenne/ Malte), requête qui fait objet de l’arrêt auquel
la présente opinion est rattachée.

Parallèlement à ces essais concrets d'utilisation de l'institution par des
Etats dans la pratique judiciaire internationale, un renouveau d'intérêt
théorique pour l'intervention s’est aussi fait jour dans la littérature juri-
dique, notamment grâce à une série d’études très récentes et spécialement
consacrées à ce sujet et — ce qui mérite d’être relevé — émanant pour la
plupart de juges ou anciens juges de la Cour !.

! Voir Ph. Jessup, « Intervention in the International Court », dans American Journal
of International Law, 1981, p. 908 et suiv. ; T. O. Elias, « The Limits of the Right of
Intervention in a Case before the International Court of Justice », dans Vélkerrecht als

116
116 PLATEAU CONTINENTAL (OP. DISS. AGO)

3. Cela dit, on est frappé par le fait que, tout en partant des mêmes
données historiques et juridiques et tout en se fondant sur l’exégèse des
mêmes textes, ces analyses parviennent sur certains des points essentiels à
des conclusions fort différentes, sinon nettement opposées. Et l’on doit
aussi relever la persistance au sein même de la Cour d’une divergence
d'opinions sur certaines au moins des conditions requises pour que l’in-
tervention d’un Etat dans une procédure judiciaire entamée par d’autres
puisse être autorisée. Cette divergence d’opinions est à peine voilée par le
souci, montré ou prôné, d’éviter dans les cas concrets de prendre position à
leur égard ; qu'on y réussisse ou non, cela est autre chose.

4. On peut alors se demander si, à l’origine des divergences en question,
il n’y aurait pas le fait déterminant d’une différence de nature entre des
situations distinctes que l’on continue néanmoins de prendre en considé-
ration ensemble, comme s’il ne s'agissait que des diverses facettes d’un
même phénomène, alors qu’elles se placent, à mon avis, dans des cadres
entièrement différents. Je m’empresse de préciser qu’en disant cela je ne me
réfère pas à la distinction, consacrée par les textes, entre l'intervention
prévue à l’article 62 du Statut et celle qui fait l’objet de l’article 63. Ce queje
me demande, c’est plutôt s’il n’est pas essentiel de mieux préciser, et ceci
justement par rapport aux prévisions de l’article 62, les contours de l’ins-
titution de intervention, et de bien séparer ce qui est à proprement parler
une intervention au regard de la disposition citée de ce qui est tout autre
chose. A ce sujet, je voudrais aussi faire remarquer que cette tâche essen-
tielle de clarification risque de n’étre pas facilitée par une lecture du libellé
de l’article 81, paragraphe 2 c), du Règlement de la Cour, si cette lecture
n’est pas accompagnée d’une prise en considération des circonstances dans
lesquelles l'adoption du texte s’est produite et des finalités dont elle s’est
inspirée.

5. En effet, les rédacteurs de cette disposition du Règlement revisé
adopté le 14 avril 1978 ne pouvaient pas ne pas avoir à Pesprit les aspects
du seul cas concret dans lequel l’article 62 du Statut avait jusqu’alors été
invoqué par un Etat dans toute l’histoire de la Cour, cas qui était même très

 

Rechtsordnung, Internationale Gerichtsbarkeit Menschenrechte, Festschrift für H. Mosler,
Berlin, 1983, p. 159 et suiv. ; E. Jiménez de Aréchaga, « Intervention under Article 62 of
the Statute of the International Court of Justice », ibid, p. 453 et suiv.; S. Oda,
« Intervention in the International Court of Justice », ibid., p. 629 et suiv. ; G. Morelli,
« Note sull’intervento nel processo internazionale », dans Rivista di diritto internazio-
nale, 1982, p. 805 et suiv. En dehors de ces contributions de personnalités qui sont ou ont
été directement liées à l’activité de la Cour, on peut encore mentionner l’article de
Miller, « Intervention in Proceedings before the International Court of Justice », dans
The Future of the International Court of Justice, 1976, Il; celui de G. Cellamare,
« Intervento in causa davanti alla Corte internazionale di Giustizia e lien juridictionnel
tra interveniente e parti originarie del processo », dans Rivista di diritto internazionale,
1983 (66), p. 291 et suiv. (aussi pour les références bibliographiques données à la
note 1); et finalement les considérations relatives à l'intervention contenues dans le
Commentaire du Règlement de la Cour internationale de Justice adopté le 14 avril 1978, par
G. Guyomar, Paris, 1983, p. 526 et suiv.

117
117 PLATEAU CONTINENTAL (OP. DISS. AGO)

récent !. Leur souci principal, louable d’ailleurs, n’a pu être que de prévoir
une réglementation apte avant tout à protéger l'institution proprement dite
de l'intervention des abus d’utilisation possibles, puisque abus il y avait
manifestement eu dans le cas en question et que la situation risquait de se
produire à l’avenir. Au paragraphe 2 de l’article 81, on a donc prévu, à côté
de l'exigence imposée à l'Etat demandant à intervenir de décrire l'intérêt
d'ordre juridique susceptible d’après lui d’être affecté par la décision de
l'affaire en cours (al. a)), l'exigence supplémentaire d'indiquer l’objet pré-
cis de son intervention (al. b)). Si on l’a fait, c’est évidemment pour
s'assurer que l'Etat désireux d’intervenir ne se propose réellement que de
protéger l’intérêt d’ordre juridique allégué contre les atteintes pouvant
découler de la décision en l'affaire opposant entre elles les parties princi-
pales, sans chercher à introduire — sous apparence d'intervention mais en
réalité sur une tout autre base — une instance nouvelle et distincte contre
Pune ou l’autre des parties à l’affaire en cours ou contre les deux à la fois.
Ensuite, à l’alinéa c), on a requis de l'Etat demandant à intervenir qu’il
mentionne aussi toute base de juridiction qui, à son avis, existerait entre lui
et les parties à l’affaire en cours. Cela a encore été fait pour éviter que l'Etat
en question n’essaie d'introduire, par le biais comme je l’ai dit d’une pure et
simple prétendue intervention dans une affaire en cours entre d’autres
Etats, une instance nouvelle et distincte que ledit Etat, en l’absence d’un
lien de juridiction préétabli avec l’Etat contre lequel elle serait dirigée, ne
saurait soumettre à la Cour, que ce soit de façon entièrement indépendante
ou en s’associant à l’instance parallèle introduite par un autre Etat, ceci en
faisant cause commune avec ce dernier.

6. Pour résumer, la réforme introduite à ce sujet dans le Règlement
revisé de 1978 a eu, à mes yeux, pour but et pour effet de protéger
Pinstitution proprement dite de lintervention contre toute tentative abu-
sive de s’en prévaloir à de toutes autres fins. Mais elle n’a eu que ce but et,
surtout, n’a pu avoir que cet effet.

Tout en se félicitant donc des sauvegardes ainsi établies, il importe avant
tout de ne pas se méprendre sur des prescriptions adoptées pour aboutir à
un certain résultat, prescription ayant l’avantage d'éviter à l’avenir les

! L’un des conseils de l'Italie, M. Virally, a bien relevé ce fait dans son exposé oral du
25 janvier 1984. Au sujet des conséquences qu’il en a tirées, j'aimerais cependant
indiquer que ma façon de voir diffère du moins partiellement de la sienne, puisqu'il
semble estimer que, malgré les différences qu’il a lui-même contribué à mettre en
évidence entre deux hypothèses nettement distinctes d’action de la part d’un Etat tiers
par rapport à un procès en cours entre deux autres Etats, ces deux hypothèses pourraient
néanmoins être encore rattachées toutes les deux à l'institution de l’intervention, /ato
sensu du moins. Quant à moi, je pense plutôt qu’il n’y a dans les prévisions de l’article 62
qu’une seule hypothèse d'intervention proprement dite et pouvant être prise comme
telle en considération à titre d’incident de procédure. A mon avis, une requête comme
celle qui avait été avancée en 1973 par Fidji, comme l’a déclaré à l’époque M. Gros, « ne
pouvait à aucun titre être considérée comme une demande d'intervention » et était
plutôt une manifestation de l'intention d'introduire par une voie détournée une instance
principale contre la France, instance parallèle à celle de l'Australie et de la Nouvelle-
Zélande.

118
118 PLATEAU CONTINENTAL (OP. DISS. AGO)

difficultés que la requête présentée par Fidji avait provoquées, et ayant
aussi en définitive le mérite de favoriser, pourvu qu’on les interprète
correctement, l'établissement d’une distinction plus nette entre ce qui peut
être admis à titre d'intervention et ce qui ne peut pas l’être. Ce qu’il faut par
contre absolument éviter, c’est de voir dans adoption de ces prescriptions
une modification substantielle de l’institution même de l’intervention telle
qu’elle est prévue par le Statut — modification qui aurait manifestement été
irréalisable par la voie purement réglementaire — ou même une prétendue
«interprétation » de la règle statutaire qui en aurait en réalité changé la
portée. Par 1a j’entends surtout dire qu’il était certainement avisé de faire
en sorte que le nouveau texte exige de l’Etat manifestant l’intention d’être
admis à effectuer une intervention qu’il fournisse au préalable à la Cour
toutes les informations qui pourraient lui être nécessaires pour clarifier la
situation réelle dans toutes les hypothèses possibles. Il fallait éviter que la
Cour ne soit prise au dépourvu par l’action d’un Etat qui essaierait de se
fonder sur l’article 62 du Statut pour soumettre en réalité à la juridiction de
la Cour, sans en avoir la faculté, une affaire nouvelle et distincte de l'affaire
déjà portée devant elle. Il était correct d’estimer que, dans un cas de ce
genre, la recevabilité de la demande de l'Etat exigerait avant tout — et toute
autre condition mise à part — l’existence préalable, à la lumière de l’ar-
ticle 36 du Statut, d’un lien de juridiction valable entre l'Etat en question et
celui ou ceux contre qui la nouvelle instance serait dirigée. Mais il aurait
par contre été inadmissible de vouloir étendre cette exigence aux cas dans
lesquels l’on ne serait ni dans les formes ni dans les faits en présence d’une
requête introductive d’une nouvelle instance, à savoir aux cas de requêtes
en admission d’intervention proprement dits où la demande de l'Etat serait
rigoureusement contenue dans le cadre qui est le sien — celui d’une pro-
cédure purement incidente.

7. Jeregrette de devoir constater l'étendue que prennent ces considé-
rations de principe, mais j'estime qu’il faut encore pousser plus avant
l'analyse à propos du point que je viens de mentionner si l’on veut être à
même de situer le cas d’espéce dans sa perspective propre. Comme la Cour
l’a rappelé dans son arrêt du 13 juin 1951 relatif à l’affaire Haya de la Torre
(C.LJ. Recueil 1951, p. 70), « toute intervention est un incident de procé-
dure », à savoir un incident se produisant pendant le déroulement de la
procédure sur une instance en cours et à propos de laquelle la compétence
de la Cour est hors de doute. Cette définition de l’intervention comme
incident de procédure constitue la raison pour laquelle les articles 62 et 63
du Statut, relatifs à ’intervention, se trouvent insérés dans le chapitre HI
dont le titre est « Procédure »!.

! Bien que formant l’objet de deux dispositions successives, il est hors de doute, à
mon avis, que l'institution de Pintervention reste, comme il se doit, une institution
unique, dont on envisage seulement deux hypothéses distinctes. Cette constatation serait
elle aussi susceptible d’amener à des conclusions touchant aux problèmes examinés ici.
Toutefois, comme l’arrêt adopté par la majorité n’a pas pris en considération cet aspect,
je m’abstiens également de le faire pour ne pas alourdir davantage les proportions de
cette opinion.

119
119 PLATEAU CONTINENTAL (OP. DISS. AGO)

8. Le classement de l’intervention dans le cadre des procédures inci-
dentes me paraît être une constatation essentielle dont l’effet ne peut être
que déterminant.

Je prendrai comme point de départ de mon raisonnement l’article 36 du
Statut. Cette disposition fondamentale du système indique les conditions
nécessaires pour que la Cour ait compétence pour statuer sur une affaire
portée devant elle sur un différend juridique soumis à son examen et à sa
décision. Ces conditions — personne ne songe à le contester — se basent sur
le critère fondamental du caractère consensuel de la juridiction interna-
tionale. Le consentement qui doit se trouver à leur origine peut être un
consentement exprimé par rapport à un différend spécifiquement déter-
miné ; il peut avoir été donné préalablement par rapport à une série
indéterminée d’hypothèses ; il peut d’autre part résulter d’une disposition
spéciale de la Charte des Nations Unies dont, en vertu de son article 92, le
Statut de la Cour fait partie intégrante, ou encore découler d’une clause
d’un traité ou d’une convention en vigueur !.

9. Or, ce qui me paraît essentiel du point de vue qui nous intéresse, c’est
que les conditions définies à l’article 36 sont celles qui sont requises pour
pouvoir soumettre à la décision de la Cour une affaire déterminée, pour
pouvoir introduire à son sujet une procédure contentieuse nouvelle et
principale. Mais il ne s’agit point de conditions devant être remplies pour
que l’on puisse engager une procédure incidente en relation avec une
affaire déjà en cours et à propos de laquelle la compétence à statuer se
trouve déjà établie. Une fois que l’on se trouve en présence de cette
situation nécessairement préalable, les dispositions du Statut concernant
le déroulement du procès, les éventuels incidents de procédure et les
procédures incidentes qu’ils provoquent, les effets du Jugement, son inter-
prétation éventuelle, etc., s'appliquent automatiquement. Et l'Etat tiers
qui entendrait se prévaloir de l’une de ces dispositions n’a pas besoin, pour
qu’il lui soit permis de le faire, d’obtenir un acte de consentement spécial de
la part des parties au procès principal, ni la Cour de s’assurer de l’existence
d’un titre spécial de compétence ?.

! A ce sujet, je tiens à rappeler que la convention de Vienne sur le droit des traités
contient précisément une clause attribuant à la Cour internationale de Justice la com-
pétence de juger d’une catégorie de différends portant sur un objet particulier que l’une
des parties à ce différend lui soumettrait.

2 M. Virally, dans son exposé oral du 26 janvier 1984, a eu raison de relever que
l'affirmation selon laquelle l'existence du « droit à intervenir » serait subordonnée à
d’autres conditions que celles qui sont définies à l’article 62 est une pure pétition de
principe qui ne trouve aucune base dans les termes de cet article. De son côté, M. Conti,
dans son exposé oral du 25 janvier 1984, a justement souligné que :

« Accepter la juridiction de la Cour équivaut donc nécessairement à accepter que
cette juridiction soit exercée en conformité avec toutes les dispositions du Statut.
Autrement dit, la juridiction de la Cour ne peut être acceptée qu'avec toutes les
caractéristiques qui lui sont conférées par les dispositions du Statut et qui ne sont
pas à la simple disponibilité des parties. Elle ne peut donc être acceptée qu’avec sa

120
120 PLATEAU CONTINENTAL (OP. DISS. AGO)

Se référant spécialement à l'intervention, les conseils qui ont plaidé pour
Italie ont aussi fait valoir que les articles 62 et 63 confèrent eux-mêmes à
la Cour un « titre de compétence suffisant » pour connaître de cet incident
de procédure. Pour ma part je vais plus loin et j'estime qu’il faudrait dire
plus nettement — jinsiste sur ce point — que, pour connaître de linter-
vention, la Cour n’a pas besoin qu’un titre spécial de compétence lui soit
fourni, même par les articles en question. Elle est simplement tenue d’ob-
server les prescriptions qui gouvernent sa conduite dans les hypothèses
envisagées ; elle ne fait qu’agir sur la base de la compétence qui lui est
conférée par rapport au procès principal et exercer dans ce cadre ses
fonctions telles qu’elles sont prévues par le Statut. D'ailleurs cela est vrai
aussi, et on la relevé, pour d’autres exemples de procédures incidentes,
comme celles qui concernent l’indication de mesures conservatoires (ar-
ticle 41 du Statut) ou la revision de l’arrêt à la suite de la découverte d’un
fait nouveau (ibid. art. 61).

10. Cela dit, je m’empresse de réitérer l’observation que j’ai déjà faite, à
savoir que les conclusions formulées ici valent pour autant que, dans un cas
d’espèce déterminé, l'intervention qu’un Etat tiers demande à faire soit une
« véritable intervention » qui s’inscrive et reste comme telle dans le cadre
de la procédure incidente. Si par contre cette demande se veut carrément
autre chose, si, à supposer même qu’on lui donnée les apparences d’une
intervention dans une affaire principale donnée, elle répond en réalité à
l'intention évidente d’introduire une nouvelle affaire principale distincte
devant nécessairement faire l’objet d’une procédure contentieuse distincte
et autonome, il est évident qu’elle n’a pas sa source dans le domaine de la
procédure incidente. L’existence pour la Cour d’un titre distinct et appro-
prié, fondé sur l’article 36, s’avérerait alors indispensable.

11. Mais — et de là je passe finalement à l’application des principes
ci-dessus énoncés au cas qui nous préoccupe — j'estime que l’hypothèse
théorique formulée en dernier lieu n’a absolument aucun rapport avec la
demande italienne d'intervention dans le procès en cours entre la Libye et
Malte pour la délimitation de leurs parties respectives de plateau conti-
nental.

Le cas de la prétendue demande d’intervention de Fidji par rapport aux
affaires des Essais nucléaires a pu être considéré à juste titre comme un cas
typique d’utihsation abusive de l’institution, d’une « non-intervention »
présentée comme intervention, en fait comme une tentative manifeste pour
introduire devant la Cour une instance entièrement nouvelle et principale

 

caractéristique essentielle qui est d’être une juridiction ouverte, à des conditions
déterminées, aux Etats tiers, et plus précisément à ces Etats qui sont titulaires
d'intérêts impliqués dans l'affaire et susceptibles d’être affectés par la décision de la
Cour. » :

Il en a tiré la conséquence que :

« La compétence de la Cour en matiére d’intervention n’est donc qu’une pro-
jection de la compétence qui lui appartient sur la base des actes visés à l’article 36
du Statut quant au différend principal. »

121
121 PLATEAU CONTINENTAL (OP. DISS. AGO)

contre l’une des parties à d’autres procès, parallèle aux instances intro-
duites par d’autres parties, et cela sans que les conditions soient réunies
pour le faire. Par contre, je suis et je reste convaincu que la demande
actuelle de l’Italie cadrait exactement avec les prévisions de l’article 62 et y
entrait presque comme dans un vêtement taillé sur mesure. Cette demande
me paraît pouvoir être considérée comme un exemple type d’« interven-
tion » en tant que procédure incidente.

12. En effet, l’objet de cette demande, déjà énoncé et défini dans la
requête, a été précisé à satiété par les porte-parole de l'Italie au cours des
audiences.

Tout d’abord l’agent, M. Gaja, a tenu à souligner dans son exposé oral
du 25 janvier 1984 (matin) :

a) que la demande italienne ne cherchait en aucune manière à modifier,
élargir ou remettre en question le compromis entre la Libye et Malte,
sur lequel se fonde le différend qui est soumis à la Cour ;

b) que l'Italie ne demandait nullement à la Cour de procéder à une déli-
mitation entre elle et la Libye ou entre elle et Maite ; et

c) que l'Italie ne demandait nullement à la Cour de prendre une décision à
l'égard des zones dans lesquelles cet Etat estimait avoir des intérêts
d’ordre juridique.

Par la suite le coagent, M. Monaco, a pris précisément comme point de
départ de son exposé la réaffirmation qu’une requête à fin d’intervention
ne revêt son caractère incident que si elle a trait à ce qui est l’objet de
l'instance en cours. Ayant donc repris et précisé ultérieurement les points
déjà énoncés par l'agent, il s’est soucié de mettre avant tout en évidence que
le Gouvernement italien ne se proposait ni de modifier l’objet de l'instance
actuellement pendante devant la Cour, ni et encore moins d’instituer
devant celle-ci une instance distincte de celle qu’avaient engagée les Parties
principales. Il ne s’agissait nullement d’introduire en fait, sous couvert
d’intervention, un procès entre l’Italie et Malte et entre l'Italie et la Libye,
parallèle à celui qui était déjà en cours entre les deux pays, ou de provoquer
la transformation de ce procès bilatéral en un procès tripartite. Reprenant
au négatif les termes mêmes du compromis malto-libyen, il a spécifié lui
aussi que l’Italie ne demandait en aucune manière à la Cour de procéder à
une délimitation entre les zones de plateau continental relevant de l'Italie
et les zones relevant respectivement de Malte et de la Libye, ni d'indiquer
les principes selon lesquels une telle délimitation devrait s'effectuer.
Ayant ainsi débarrassé le champ de tout ce qui n’était pas censé y rentrer,
le coagent italien s’en est rapporté à la démonstration faite auparavant, et
amplement par M. Arangio-Ruiz, de Pexistence dans la Méditerranée
centrale d’un certain nombre de zones de plateau continental concernées
par la délimitation dont la Cour devait s’occuper aux termes du compromis
malto-libyen, où l’on constatait non seulement un chevauchement des pré-
tentions de Malte et de la Libye mais aussi un chevauchement des pré-
tentions de ces deux Etats et de l'Italie. M. Monaco a donc précisé, et cette
fois-ci au positif, l’objet de l’intervention demandée par l'Italie, à savoir la

122
122 PLATEAU CONTINENTAL (OP. DISS. AGO)

protection des intérêts d’ordre juridique que l’Italie estimait avoir dans la
région où Malte et la Libye recherchaient la délimitation de leurs zones
respectives, et ceci dans les limites strictes d’une procédure d'intervention
proprement dite.

Par la suite encore M. Virally est revenu sur ces aspects (le 26 janvier
1984) et les a surtout résumés dans sa réplique finale. L'intervention
italienne, a-t-il déclaré, est greffée sur une affaire pendante devant la Cour
entre deux autres Etats. Elle ne se conçoit pas sans existence de cette
affaire et autrement que comme intervention, c’est-à-dire comme procé-
dure incidente. Elle porte exclusivement sur l’objet de cette affaire telle
qu’elle a été soumise à la Cour par les Parties principales. En d’autres
termes, a-t-il conclu, l'intervention italienne, telle qu’elle se présente, ne
concerne pas, et ne peut pas concerner un différend autonome auquel
Italie serait partie.

13. Si j'ai été obligé de me référer aussi largement à la manière dont la
demande italienne a été présentée devant la Cour, c’est qu’à mon avis il
était essentiel que la demande italienne fût comprise pour ce qu’elle était et
non pas pour ce qu’elle n’était sûrement pas.

Telle que je vois la situation sur la base de tous les éléments dont nous
avons pu disposer, attentivement réexaminés, il me semble hors de doute
que le gouvernement qui demandait à intervenir entendait que la mission
confiée à la Cour par le compromis malto-libyen ne change absolument pas
de nature à la suite de son intervention, une fois celle-ci admise. Les Etats à
l'égard desquels la Cour serait censée remplir cette mission resteraient
toujours les deux mêmes ; la délimitation à effectuer sous les auspices de la
Cour, d’après les critères et dans les limites qu’elle indiquerait, serait
toujours et uniquement la délimitation des zones respectives de plateau
continental entre La Libye et Malte. Point n’était besoin d’y ajouter une
délimitation de zones reconnues comme appartenant à lItalie. Ce pays ne
demandait pas qu’on lui reconnaisse des droits, mais uniquement que l’on
prenne note du fait qu’il estimait en avoir.

14. Pen conclus donc que l'Italie, si j’ai bien compris sa démarche,
demandait à être présente à l'opération qui a commencé à se dérouler en
exécution du compromis malto-libyen, afin d’être à même, avant que la
Cour ne s’acquitte définitivement de sa tâche :

a) de signaler — d’une manière non seulement plus précise, mais aussi plus
documentée qu’on ne lui a permis de le faire jusqu'ici, vu le refus de lui
communiquer les pièces de la procédure écrite qui lui a été opposé — que,
sur certaines des zones du plateau continental de la Méditerranée cen-
trale susceptibles d’être prises en considération par la Libye et par Malte
aux fins de la délimitation à effectuer entre ces deux Etats, il existe des
intérêts d’ordre juridique de l'Italie, et lesquels ;

b) d'indiquer l'étendue de ses revendications ainsi que les bases de droit sur
lesquelles l’Italie les étaie, mais ceci dans le seul but d’en faire ressortir le

123
123 PLATEAU CONTINENTAL (OP. DISS. AGO)

sérieux et certes pas d’obtenir une reconnaissance définitive par la
Cour ; et

c) d'éviter que, la Cour n'étant pas dûment renseignée sur ces différents
sujets, sa décision dans le procès principal ne puisse préjuger des droits
que l’Ttalie pourrait légitimement faire valoir à d’autres occasions ; plus
spécifiquement d’éviter que, par les indications que la Cour donnera aux
Parties aux fins de la délimitation entre elles des zones de plateau
continental « relevant » respectivement de Malte et de la Libye, l’on
empiète sur les zones où les prétentions de ces deux pays s’entremêlent
avec des prétentions de l'Italie, ces zones devant donc, de Pavis de ce
pays, être réservées pour d’autres délimitations.

Mais attention, et je m'excuse si je semble me répéter sur un point qui me
paraît essentiel : nulle part il ne m’apparait que l'Italie ait demandé que les
droits qu’elle estime avoir soient actuellement reconnus par la Cour comme
fondés. Il me semble résulter incontestablement de toute la présentation
de sa thèse que, d’après ce pays, ce ne sera que plus tard, après que la
délimitation entre la Libye et Malte aura été effectuée selon les critères
fixés par la Cour et sera entrée dans le domaine public, que l'Italie s’ef-
forcera de parvenir, pour la partie du plateau continental concernée qui
sera restée en dehors de la délimitation en question, à la délimitation
ultérieure des zones qui devront être considérées comme relevant d’elle ou
relevant de la Libye et de Malte, et ceci soit par voie de négociation et
d’accord, soit par voie d’arbitrage ou de décision par la Cour.

15. Au vu de ces conclusions, l’on comprendra que je ne peux vraiment
pas souscrire au raisonnement qui figure au paragraphe 29 de l’arrét.

Ce raisonnement part en effet explicitement de la reconnaissance du fait
que l’Italie déclare n’introduire devant la Cour aucun différend distinct
l’opposant à l’une ou à l’autre des deux Parties principales et qu’elle ne
demande à la Cour ni de délimiter les zones du plateau continental relevant
de l’Italie ni de dire dans sa décision quels sont les principes et règles de
droit international applicables à une telle délimitation. La Cour ne manque
pas de relever aussi que « normalement, la portée des décisions de la Cour
est définie par les prétentions ou conclusions des parties » et que

« dans le cas d’une intervention, c’est donc par rapport à la définition
de Pintérét d’ordre juridique et de l’objet indiqué par Etat deman-
dant à intervenir que la Cour devrait juger si l’intervention peut ou
non être admise ».

Cependant, en rappelant un passage d’une précédente décision où il était
dit que « c’est à la Cour qu’il appartient de s’assurer du but et de l’objet
véritables de la demande », elle relève que « dans le cas de la présente
requête à fin d'intervention, la Cour doit ... tenir compte de toutes ces
circonstances » (ensemble de la requête, arguments développés devant la
Cour par le demandeur, échanges diplomatiques) « en même temps que de

124
124 PLATEAU CONTINENTAL (OP. DISS. AGO)

la nature de l’objet de l’instance introduite par la Libye et Malte », et en
arrive directement à la conclusion quelque peu surprenante que :

« si, sur le plan formel, l'Italie lui demande de sauvegarder ses droits, sa
requête a pour effet pratique inéluctable d'inviter la Cour à reconnaître
ceux-ci et, pour ce faire, à statuer au moins partiellement sur les diffé-
rends entre l'Italie et l’une des Parties ou les deux » (les italiques sont de
mot).

Par ce biais, donc, ce qui semblait avoir toutes les caractéristiques d’une
intervention au sens strict du terme, et que la Partie intéressée avait sans
doute conçu comme telle, se trouve d’un coup transformé — un peu rapi-
dement, on le reconnaîtra — en tout autre chose. En définitive, elle devient
ni plus ni moins une demande à statuer sur des différends entre l'Italie et
Malte et entre l'Italie et la Libye, différends qu’elle introduirait ainsi
devant la Cour sans qu’il y ait naturellement entre ces parties la base
consensueile nécessaire.

16. Ala suite de cela, la majorité continue au paragraphe 33 à considérer
comme un « fait » que l'Italie aurait demandé à la Cour de « se prononcer
sur ses droits ». Pour confirmer cette assertion, elle croit pouvoir citer, à
défaut de mieux, certains passages des plaidoiries des conseils de l'Italie.
Mais là se révèle, à mon avis, l’équivoque qui est à la base de la position que
je me permets de critiquer. Certes, dans les passages dont il s’agit, on parle
de l’« existence de droits de l'Italie », on y fait valoir qu’il y a des zones où
l'Italie invoque des droits à côté de ceux qu’invoquent la Libye ou Malte, et
on y suggère que ces zones fassent à l’avenir « l’objet soit d’une délimita-
tion entre l'Italie et Malte, soit d’une délimitation entre l’Italie et la Libye,
soit le cas échéant d’un accord de délimitation entre les trois pays ».

Mais l’on me semble oublier que le fait pour un Etat tiers d’affirmer
l'existence d’un droit propre (un intérêt d’ordre juridique n’est pas autre
chose qu’un droit) dans un domaine faisant l’objet d’un différend entre
deux autres Etats est l’essence même, la raison d’être de l’institution de
l'intervention dans son sens le plus strict et le plus indiscutable. C’est
précisément pour protéger les droits éventuels des tiers que cette institu-
tion a été conçue et consacrée à l’article 62 du Statut.

Dans le cas d’espéce, il n’est pas douteux que l'Italie demande à la Cour
de « protéger », de « sauvegarder » les droits qu’elle prétend avoir sur des
zones de plateau continental déterminées, ceci afin d’éviter qu’ils ne soient
affectés par la décision que la Cour doit prendre sur l’affaire malto-
libyenne. Jusque-là l'arrêt rendu par la majorité ne paraît trouver rien à
redire : si l’on en restait là, à son avis aussi, il me semble, on serait bien dans
les limites d’une intervention « véritable », ne nécessitant pas d’actes spé-
ciaux de consentement de la part des parties principales pour pouvoir être
acceptée. Mais l'Italie demande-t-elle davantage ? Au fait, par quoi la
« protection » requise peut-elle se traduire ? Evidemment les droits que

125
125 PLATEAU CONTINENTAL (OP. DISS. AGO)

l'Italie croit avoir ne seraient pas sauvegardés, si, dans la décision du
procès principal, l’on ne se souciait nullement des revendications italiennes
et si par suite les zones auxquelles ces revendications se rapporteraient
étaient attribuées tout simplement à Malte ou à la Libye. La Cour ne peut
que se sentir tenue, je pense, d’éviter que le sort futur des droits que l'Italie
estime être les siens soit ainsi préjugé. Elle ne peut y parvenir qu’en faisant
en sorte d’éviter que la délimitation entre la Libye et Malte porte sur des
zones où il n’est pas dit que seuls ces deux pays ont des droits et où il se peut
tout au moins qu'il y ait des droits de l'Italie. Ces zones pour ainsi dire
« grises » doivent être réservées pour des délimitations futures entre toutes
les parties intéressées, sinon on risquerait d'attribuer aujourd’hui à Malte ou
à la Libye des droits souverains sur des parties de plateau continental qui
demain, après une analyse plus approfondie et ouverte à la participation de
l'Italie, paraîtraient plutôt devoir revenir en droit à ce dernier pays.

Toutefois, le fait de demander à la Cour de sauvegarder, par cette simple
mesure de prudence et de protection, les droits que l’Italie estime avoir, ne
signifie d'aucune manière, et je me permets de le souligner, qu’on lui
demande de « reconnaître » ces droits, de statuer d’ores et déjà à leur égard,
de décider que certaines zones du plateau continental de la Méditerranée
centrale sont soumises aux droits souverains de l’Italie et de résoudre ainsi
judiciairement les différends entre l’Italie et Malte ou entre l'Italie et la
Libye. Rien, à mon avis, ne permet de dire que, en demandant à intervenir
dans le procès entre la Libye et Malte, l'Italie ait entendu introduire « un
nouveau différend » (par. 34), à savoir une instance en vue du règlement
actuel de différends distincts de celui qui, d’après ses déclarations expli-
cites, demeure le seul à être porté devant la Cour.

17. Aun moment donné, il est vrai, l'arrêt auquel la présente opinion est
jointe semblerait vouloir se rapprocher de ce que je pense être la réalité de
la demande italienne. C’est au paragraphe 30, là où il est dit que l’Italie
demande à la Cour « de ne statuer que sur ce qui relève vraiment de Malte
et de la Libye » et de « s'abstenir d’attribuer à ces Etats des zones de
plateau continental sur lesquelles l'Italie a des droits ». Mais si on fait bien
attention, on s’aperçoit que là encore la portée de la demande italienne a
été en quelque sorte « sollicitée » pour pouvoir être ajustée à la thèse
préétablie d’après laquelle l'Italie aurait demandé à la Cour de statuer sur
lexistence de ses droits. Pour décrire correctement la position de l'Etat
demandant à intervenir, il aurait fallu dire «Italie prétend avoir des
droits » et non pas « a des droits » ; et, contrairement aux apparences, il ne
s’agit pas d’une petite nuance. Car ce n’est que sur la base de cette « re-
définition » de la position en question que l’arrêt peut poursuivre, comme il
le fait, en disant que « pour que la Cour puisse procéder à l'opération ainsi
définie, il faudrait qu’elle détermine en premier lieu les zones sur lesquelles
l'Italie a des droits et celles sur lesquelles elle n’en a pas ». Il y a là, je regrette
de le dire, des déductions purement arbitraires, car l'Italie, à ce qu'il
m/’apparait certain, ne demandait pas du tout que la Cour aille jusqu’à
établir quelle portion des zones « grises » doit finalement être considérée
comme blanche, noire ou verte. Elle visait, et elle vise toujours, seulement à

126
126 PLATEAU CONTINENTAL (OP. DISS. AGO)

obtenir que ces zones restent actuellement grises, qu’elles restent des zones
à considérer et à garder pour le moment comme des zones contestées entre
les trois pays et qu’il ne faut pas partager seulement entre deux d’entre
eux.

Une fois autorisée à intervenir, la tâche de l'Italie aurait essentiellement
été, à mon avis, de préciser, sur la base de la connaissance finalement
acquise des revendications actuelles de la Libye et de Malte, les zones où
ses prétentions coexistent avec celles des deux autres pays, à savoir les
zones qu'elle estime devoir être exclues, comme je viens de le dire, et pour le
moment du moins, d’une délimitation purement bilatérale entre la Libye et
Malte. Je conçois aussi, comme je l’ai indiqué, que l'Italie se soit considérée
tenue, à ce moment, d’exposer à la Cour les fondements de droit sur
lesquels elle croit pouvoir étayer lesdites prétentions, mais cela unique-
ment pour faire ressortir le caractère « juridique » des « intérêts » qu’elle
estime avoir dans la région et qui justifient en tant que tels son recours à
l’article 62 du Statut. Par contre je ne vois pas du tout l'Italie demander à la
Cour, même dans cette nouvelle phase, de statuer actuellement sur ses
prétentions par opposition à celles de la Libye et de Malte, de lui assigner
certaines portions définies de plateau continental, de lui reconnaître sur
elles des droits souverains. Il va de soi que la Cour ne fera pas cela de sa
propre initiative. J'avoue donc ne pas voir sur quelles bases l’arrêt a pu
s'appuyer pour soutenir, au paragraphe 31, que:

« si l'Italie était admise à intervenir dans la présente procédure en vue
de poursuivre l’objet qu’elle-méme a dit vouloir rechercher, la Cour
serait appelée, pour donner effet à l’intervention, à trancher un dif-
férend ... entre l'Italie et l’une ou l’autre des Parties principales, ou les
deux ».

18. Les interprétations tendancieuses et à mon avis tout à fait incor-
rectes que je dois malheureusement relever dans l’arrêt constituent d’autre
part la base sine qua non des conclusions auxquelles il parvient et que je ne
puis que rejeter fermement. Cette constatation ne m’empéche pas de noter
qu’un peu plus loin, au paragraphe 32, l’arrêt admet expressément, et
presque en contradiction avec ses précédentes observations, que

« l'Italie s’est efforcée de distinguer entre une demande faite à la
Cour de tenir compte de ses intérêts d’ ordre juridique ou de les sauve-
garder et une demande tendant à ce que la Cour reconnaisse ou dé-
finisse ses intérêts juridiques, ce qui reviendrait à lui soumettre un
autre litige ».

Plus loin, au paragraphe 36, l'arrêt admettra aussi que l'argumentation
italienne a mis en évidence que l’Italie entendait clairement situer sa
demande dans la première catégorie, qu’elle estimait que cette requête
prenait « incontestablement place dans les limites de l’intervention stricto
sensu … à Pégard de laquelle … l’article 62 fournit par lui-même le titre de
compétence nécessaire ». Mais l’arrêt croit pouvoir se débarrasser de ces
admissions gênantes en faisant au paragraphe 32 cette remarque étonnante

127
127 PLATEAU CONTINENTAL (OP. DISS. AGO)

et sibylline : « Mais cette distinction n’est pas valable ... dans la perspective
de la tâche que le compromis assigne à la Cour en l’espèce. » Après quoi,
comme si l'opinion expressément manifestée par l’Italie quant à la signi-
fication et à la portée de sa propre demande était dépourvue de toute
importance, on classe arbitrairement et contre l'intention de son auteur la
demande italienne en intervention dans l’autre catégorie, à savoir celle des
requêtes par lesquelles l’Etat demandant à intervenir chercherait

« à se faire reconnaître un droit contre les parties à l'instance, dans des
conditions comparables à ce qu’il aurait pu faire en instituant lui-
même une instance à titre principal contre ces deux Etats » (par. 36).

Par là le sort de la demande italienne ainsi transformée en une requête
principale est nécessairement scellé.

19. Cela ressort en effet des « conséquences » à tirer du raisonnement
que l'arrêt expose au paragraphe 34. D’après ce texte, ces conséquences
« peuvent être exprimées selon deux manières d’interpréter l’article 62 du
Statut ». J'hésite à m’aventurer dans les méandres quelque peu obscurs —
que l’on me passe l’expression — des explications que l’arrêt donne de la
double approche à laquelle il se réfère à ce sujet. Si je ne me trompe pas, le
point de départ de ces explications est l’exigence du respect des principes
du consentement, de la réciprocité et de l'égalité des parties. Sur cette base
commune, deux approches seraient donc possibles, qui amèneraient tou-
tefois toutes les deux au même résultat dans le cas d’espèce. D’après la
première, une demande en intervention qui introduirait en fait une ins-
tance distincte pourrait quand même être admise, mais à la condition qu’il
existe préalablement un lien de juridiction entre PEtat introduisant la
demande en question et les Etats parties au procès principal. D’après la
seconde, cette demande ne saurait être admise, qu’un lien de juridiction
existé ou non, parce qu’elle se situerait en dehors des prévisions de l’ar-
ticle 62 relatives à l'intervention.

Au sein de la majorité, la conciliation entre les deux courants qui
traditionnellement se heurtent sur le sujet du « lien juridictionnel » se
serait donc faite là-dessus.

J'espère avoir bien compris, mais si tel n’était pas le cas, je ne pense pas
que cela aurait d’influence sur mes conclusions. Quelle que soit l’idée
exacte que l’arrêt entend traduire à ce sujet, le seul commentaire que j’ai à
faire ne change pas et c’est celui-ci : les deux conséquences possibles et
également négatives pour la demande italienne que l’arrêt a envisagées ne
tiennent que pour autant que la prémisse indispensable dont elles partent
Pune et l’autre est exacte. Cette prémisse est que la demande en interven-
tion de l'Italie doit être considérée comme une « instance à titre principal »
introduite par ce pays contre la Libye et Malte et que cette instance
requiert la Cour de « statuer sur les droits » que l'Italie a revendiqués à
l'encontre des deux pays « et pas seulement de faire en sorte que ces droits
ne soient pas lésés » (par. 35). Cette prémisse, j’espére l’avoir clairement

128
128 PLATEAU CONTINENTAL (OP. DISS. AGO)

montré, est pour moi gratuite et nettement contredite par la forme et le
fond de la demande en intervention de l'Italie. Il s’ensuit, pour moi, que la
double conséquence que l’on a voulu en tirer s’effondre avec elle.

20. Une petite note en marge de ce commentaire et de sa conclusion. Si
vraiment des impropriétés de langage, des dépassements ou des obscurités
de pensée éventuellement échappés à tel ou tel des porte-parole du Gou-
vernement italien dans leurs exposés oraux avaient pu créer des appré-
hensions chez certains juges, ou encore si quelque expression susceptible de
diverses interprétations figurant dans la réponse envoyée par l'agent du
Gouvernement italien à la question posée par M. de Lacharrière avait pu
susciter des doutes dans leur esprit, le remède aurait été bien facile. [ aurait
été aisé pour la Cour, au moment où elle aurait admis l'Italie à intervenir
sur la base de l’article 62 du Statut, de rappeler à ce pays les limites des
dispositions de cet article et la nécessité pour la partie intervenante de s’y
tenir strictement. Je ne pense vraiment pas qu’on puisse objecter à cela que
la Cour n’a pas à corriger les termes de la demande d’un Etat, surtout
lorsque l’intention du demandeur est claire. Le rappel auquel je fais allu-
sion ne comporterait aucune « correction » de la demande ; il serait par-
faitement légitime, clarificateur et opportun, beaucoup plus légitime que le
château qu’à mon avis on a en fait échafaudé pour « transformer » la
demande italienne en quelque chose de différent de ce que l’Italie avait
explicitement entendu qu’elle fût.

21. Par devoir d’objectivité, je ne voudrais pas manquer d’ajouter que
j'ai tout de même pris note du passage du paragraphe 32 où il est dit
que :

« Si la Cour doit remplir cette tâche [celle que le compromis assigne
à la Cour] et sauvegarder en même temps les intérêts juridiques de
l'Italie (au-delà de ce qui résulterait automatiquement, comme on le
verra plus loin, de l’application de l'article 59 du Statut), alors, en
indiquant jusqu'où les Parties pourront prolonger leur délimitation
purement bilatérale, elle devra tenir compte, autant qu'il sera besoin,
de l'existence et de l’étendue des prétentions italiennes. »

Je ne m’arréte pas à me demander quelle peut être la signification des mots
« autant qu’il sera besoin », étant convaincu qu’ils ne peuvent avoir aucune
portée restrictive. Personne ne saurait contester, en effet, qu’une cour de
justice se doit de sauvegarder en entier et dans toute la mesure de ses
possibilités les droits dont l’existence est signalée à son attention ; elle se
doit de ne pas prêter sa collaboration à ce que, sous prétexte du caractère
purement bilatéral du différend sur lequel elle statue, les parties à ce
différend empiètent en fait sur les droits d’autrui.

Mais je ne veux pas d’autre part donner l’impression de ne pas apprécier
à sa juste valeur le souci que révèlent certains passages de l’arrêt — aux
paragraphes 32 et 43 notamment — de donner certaines assurances à la
partie qui a demandé sans succès à intervenir dans un procès dont les issues
possibles la préoccupent vivement. Je vois avec satisfaction dans ce souci la

129
129 PLATEAU CONTINENTAL (OP. DISS. AGO)

preuve d’un scrupule : celui d’éviter que la décision qu’on a prise soit à
lorigine de graves injustices au détriment du pays qui se trouve exclu du
prétoire et dont on semble finalement regretter quelque peu l'absence. Car
larrêt reconnaît, en effet, au paragraphe 40 que

« si la Cour était pleinement instruite des prétentions et des thèses de
l'Italie, elle serait mieux à même de donner aux Parties des indications
telles qu’elles puissent délimiter leurs zones de plateau continental
« sans difficulté », comme l’envisage l’article I du compromis, même
si des renseignements sur les revendications formulées par l'Italie et
suffisants pour la sauvegarde de ses droits lui ont été donnés pendant
la procédure sur la demande d’intervention italienne. Mais la question
n’est pas de savoir si la participation de l'Italie peut être utile ou même
nécessaire à la Cour; elle est de savoir, à supposer que l’Italie ne
participe pas à l’instance, si Pintérét juridique de l'Italie est en cause
ou s’il est susceptible d’être affecté par la décision. Vu l’absence, dans
la procédure de la Cour, de tout système d’intervention obligatoire par
lequel un Etat tiers pourrait être cité par la Cour à ester en tant que
partie, la Cour doit avoir la faculté, et elle a en fait Pobligation, de se
prononcer aussi complètement que possible dans les circonstances de
chaque espèce... »

J'espère que le Gouvernement italien trouvera la quelque apaisement à la
déception certainement très vive qu'il éprouvera du fait qu'il n’a pas été
admis à intervenir, et ceci pour des motifs qui ne pourront que lui paraître
artificiels.

22. Cela dit, je ne peux conclure la présente opinion que sur une note de
regret, non pas seulement pour ce qui a trait au sort qu’on a réservé au cas
d’espèce, mais aussi et surtout pour ce qui concerne les conséquences
d'ordre général qui peuvent en découler.

La Cour avait une occasion unique d’admettre à intervenir devant elle
un pays qui demandait à faire entendre ses raisons dans un procès en cours
entre deux autres et qui porte manifestement sur un objet qui est même
physiquement commun à tous les trois. Au-delà des objections formelles
au fondement très discutable qui ont été opposées, je crois pouvoir dire
qu’il y avait là exemple typique d’une situation pour laquelle l'institution
de l'intervention avait été conçue et prévue au Statut. Par son arrêt actuel la
Cour — je ne le dis pas de gaieté de cœur, car j'aurais été ravi de pouvoir être
d’accord comme dans tant d’autres cas avec sa décision — a manqué une
occasion et par là aussi la possibilité qui lui était offerte de résoudre une
bonne fois les problèmes de droit qui se posent depuis l’origine à propos de
l'institution dont il s’agit et qui continuent de Ja diviser. Par Ja elle pense
avoir fait œuvre de sagesse : je ne suis pas convaincu que cet avis sera
largement partagé dans le milieu des juristes internationaux.

Je ne peux, d’autre part, que constater avec beaucoup de perplexité la
tendance de la Cour, que le présent arrêt me semble révéler, à s’estimer
convaincue que les buts auxquels la procédure d’intervention proprement

130
130 PLATEAU CONTINENTAL (OP. DISS. AGO)

dite était censée répondre seraient en fait déja pratiquement atteints par le
simple déroulement de la procédure préliminaire sur la question de l’ad-
mission à l’intervention. Indépendamment du bien-fondé en fait de cette
conviction, qui me paraît fort contestable, par exemple en rapport avec le
cas d’espèce, c’est surtout l’aspect de droit qui me préoccupe. Car le
remplacement d’une procédure expressément prévue par le Statut, et
devant se dérouler dans les formes appropriées, par une sorte de procédure
provisoire et sommaire, aux résultats véritablement approximatifs, me
paraît constituer une déformation absolument arbitraire et, en définitive,
une violation difficilement contestable de l’article 62.

La décision relative à la présente instance pourrait donc sonner le glas de
l'institution de Pintervention dans les procès internationaux, du moins de
cette institution telle qu’elle avait été entendue et définie par les textes
pertinents. Après cette expérience, dont le moins qu’on puisse dire est
qu’elle n’est pas révélatrice d’un esprit favorable à cette forme de procé-
dure incidente, l’oubli va probablement tomber, après le regain passager
d'intérêt que j'avais relevé au début de la présente opinion, sur cette voie
qui s’ouvrait théoriquement encore sur une conception plus libérale et plus
ample de la juridiction internationale. La Cour semble préférer s’enfermer
avec prudence dans l’enclos abrité d’une conception purement bilatérale et
relativiste de sa tâche. Je doute que cela corresponde aux vrais besoins
actuels d’une communauté internationale toujours plus interdépendante ;
je doute que cela soit conforme aux vœux et aux espoirs qui ont présidé à la
création de la Cour et plus tard à sa confirmation par la Charte en tant
qu’organe judiciaire principal des Nations Unies.

(Signé) Roberto AGo.

131
